UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-5135


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LENNARD GRAY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cr-00228-GBL-1)


Submitted:   August 19, 2010                 Decided:   September 9, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, PRICE, PERKINS, LARKEN & DONNELLY, Virginia
Beach, Virginia, for Appellant.     Dana James Boente, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lennard Gray was convicted by a jury and sentenced to

a total of eighty months in prison for one count of conspiracy

to distribute five grams or more of cocaine base, in violation

of 21 U.S.C. § 846 (2006), and three counts of distribution of

five grams or more of cocaine base, in violation of 21 U.S.C.

§§ 2, 841(a)(1) (2006).         Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), indicating that

the   court     should   affirm    the    district    court’s    judgment   but

explaining that Gray wishes to challenge the district court’s

denial of his Fed. R. Crim. P. 29 motion and the effectiveness

of his trial counsel.         Counsel has also moved to withdraw from

further representation of Gray.              Gray has not filed a pro se

supplemental brief despite receiving notice that he may do so,

and the Government declined to file a responsive brief.                 Finding

no error, we affirm.

            We review the district court’s denial of Gray’s Rule

29 motion de novo.          See United States v. Alerre, 430 F.3d 681,

693 (4th Cir. 2005).         When a Rule 29 motion was based on a claim

of insufficient evidence, the jury’s verdict must be sustained

“if     there   is   substantial     evidence,       taking    the   view   most

favorable to the Government, to support it.”                  United States v.

Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008) (internal quotation

marks    and    citations     omitted).       This    court    “ha[s]   defined

                                         2
‘substantial evidence’ as evidence that a reasonable finder of

fact   could    accept     as    adequate       and    sufficient          to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Alerre, 430 F.3d at 693 (internal quotation marks and citation

omitted).      We have reviewed the record of the district court

proceedings and conclude that it was reasonable for the jury to

accept the Government’s evidence as adequate and sufficient to

find   Gray    guilty    of     the   offenses       with    which    he        was    charged

beyond a reasonable doubt.

              We reject on this appeal Gray’s assertion that his

trial counsel was ineffective.                   An ineffective assistance of

counsel   claim    should       generally       be   raised    in    a     habeas       corpus

motion    under    28    U.S.C.A.      § 2255        (West    Supp.      2010)        in   the

district court.         See United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999).            Although an ineffective assistance claim

may be cognizable on direct appeal if “it ‘conclusively appears’

from the record that defense counsel did not provide effective

representation,” id. (internal citation omitted), it does not

conclusively      appear        on    the   record       that       counsel           provided

ineffective       representation.               Accordingly,          an        ineffective

assistance of counsel claim is not cognizable on this appeal.

              Although not challenged by Gray, we have also reviewed

his sentence in accordance with our obligations under Anders.

Gray’s presentence investigation report (“PSR”) properly placed

                                            3
in criminal history category III and the district court did not

err when it attributed him with a total offense level of twenty-

six, yielding a Guidelines range of seventy-eight to ninety-

seven    months.        The        district       court       afforded       counsel      an

opportunity to argue regarding an appropriate sentence, afforded

Gray    an   opportunity      to     allocute,        considered       the    18    U.S.C.

§ 3553(a) (2006) factors before imposing Gray’s sentence, and

thoroughly        explained     its        rationale          for     imposing      Gray’s

particular sentence.          See United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009) (recognizing that the district court must

“place on the record an individualized assessment based on the

particular     facts     of     the     case         before     it”    and     that      the

“individualized       assessment       .    .    .    must     provide    a    rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”) (internal quotation marks

and    citations    omitted).         Because        this     court    presumes     Gray’s

within-Guidelines       sentence       is       correct,       and    since    Gray      has

presented    no    evidence     to    rebut      this       presumption,      we    affirm

Gray’s eighty-month sentence.               See United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm     the    district        court’s    judgment.          At   this

juncture, we also deny counsel’s motion to withdraw from further

                                            4
representation    of   Gray.   Rather,   this    court   requires      that

counsel inform Gray, in writing, of the right to petition the

Supreme Court of the United States for further review.              If Gray

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Gray.                We

dispense   with   oral   argument   because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    5